DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 7, 9, 10, 18, 10, 20, 21, 22, 23, 25, 27, 28, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strassenburg-Kleciak (Publication: US 2006/0188143 A1) in view of Macher et al. (NPL: From Point Clouds to Building Information Models: 3D Semi-Automatic Reconstruction of Indoors of Existing Buildings, October 12, 2017.), Yue et al. (Publication: CN 106204611 A).

Regarding claim 1, See rejection on claim 18.

	Regarding claim 2, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 1.
Strassenburg-Kleciak discloses applying a rotation to the point cloud model to align at least one data point of the point cloud model with the defined plane ([0194] – the first samples is rotated with respect to second scanning sample according to orientation of the scanned surface.
[0190] - Samples are point clouds comprising data points. ). 

Regarding claim 3, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 1.
Strassenburg-Kleciak discloses wherein the applying comprises applying a sub-sampling filter ([0079] - the filter is applied as the following: If the geometric point is within a determined distance, such as five centimeters, the geometric point may be assigned to the surface and the surface re-calculated, minimum distance . All geometric points within a determined distance of each other may be considered for inclusion as part of a surface. Thus it would not consider points that are not within a determined distance “dropping one or more points, sub-sampling filter ”.). 

	Regarding claim 4, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 3.
Strassenburg-Kleciak discloses where in the sub-sampling comprises dropping at least one point forming a part of the point cloud model based, at least in part, on a minimum distance of the at least one point form another point forming a part of the point cloud mode (
[0044] – surfaces are determined involves distance of scanner to the geometric points of the object.
[0079] - the filter is applied as the following: If the geometric point is o a determined distance, such as five centimeters, the geometric point may be assigned to the surface and the surface re-calculated, minimum distance . All geometric points within a determined distance of each other may be considered for inclusion as part of a surface. Thus it would not consider points that are not within a determined distance “dropping one or more points, down-sampling”.). 

Regarding claim 5, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 1.
Strassenburg-Kleciak discloses wherein the applying comprises applying a curvature filter ([0079] - If a geometric point is within a determined distance of multiple surfaces, the geometric point may be at a corner or edge of the object and may therefore be assigned to each of multiple surfaces. Corner or edge is the curvature.).[AltContent: rect]
Regarding claim 7, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 1.
Strassenburg-Kleciak discloses wherein the applying comprises applying a normal vector filter ([0078] - identified a normal vector of a surface, filter. If the geometric point is within a determined distance, such as five centimeters, the geometric point may be assigned to the surface and the surface re-calculated.).[AltContent: rect]
Regarding claim 9, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 1.
Strassenburg-Kleciak discloses wherein the applying comprises applying a height filter ([0106] - The geometric modeling module 632 may also include height compensation. The height compensation may be applied within the three-dimensional electronic model.). 

Regarding claim 10, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 9.
Strassenburg-Kleciak discloses wherein applying the height filter comprises dropping one or more points from a point cloud model each of which located outside of a predetermined distance range from a scanning device when producing the point cloud model ( [0044] – surfaces are determined involves distance of scanner to the geometric points of the object.
[0079] - the filter is applied as the following: If the geometric point is within a determined distance, such as five centimeters, the geometric point may be assigned to the surface and the surface re-calculated. All geometric points within a determined distance of each other may be considered for inclusion as part of a surface. Thus it would not consider points that are not within a determined distance “dropping one or more points” ). 

	Regarding claim 18, Strassenburg-Kleciak discloses a system comprising ([0037] - Fig. 1, image generation system): 
a camera unit ([0037] - Fig. 1 color scanner); 
a laser scanning unit ([0037] - Fig. 1 point scanner); and 
a computing system in communication with the camera unit and the laser scanning unit, wherein the computing system comprises at least one processor adapted execute to software that when executed causes the system to ([0038] – Fig. 1, computer system 102 with a processor communicates with scanner 104 and executes the following methods. ): 
apply at least one filter to the point cloud model to produce a filtered model of the environment ([0044] - A processor within the point scanner 114 may determine and record the geometric points to form a point cloud. The distance between each of the points on the object and the scanner 104 may be used to determine the point cloud.
Using common alignment at these positions, filter, a first scanning sample and a second scanning sample are generated.); and 
define a plane in the filtered model corresponding to a horizontal expanse associated with a floor of the environment ([0008] - The first and second scanning samples may be registered through the first and seconds scanning positions. In these positions, the samples may be oriented with each other using an orientation of different scanned parts of the surface. For a horizontal alignment of the first and second scanning positions, registration may be performed with appropriate rotations of the first and second scanning samples.
[0079] – the surface of an object and its points, floor , a building [0050], are scanned.). 
Strassenburg-Kleciak does not however discloses Macher discloses
create a point cloud model of an environment (3.2.1 Segmentation info Sub-Spaces page 8 - Figure 3, point cloud of Floor segmentation is generated ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Strassenburg-Kleciak with create a point cloud model of an environment as taught by Macher. The motivation for doing so would have allowing reducing time required for the manual modelling as taught by Macher. 
Strassenburg-Kleciak in view of Macher do not however Yue does disclose
Wherein the at least one filter removes at least one point form the point cloud (Page 4 paragraph 6 - filter module removes the original point cloud data.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Strassenburg-Kleciak in view of Macher with Wherein the at least one filter removes at least one point form the point cloud as taught by Yue. The motivation for doing so would have improving precision as taught by Yue . 

Regarding claim 19, see rejection on claim 2.

Regarding claim 20, see rejection on claim 3.


Regarding claim 21, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 20.
Strassenburg-Kleciak discloses wherein applying the sub-sampling filter comprises down-sampling the point cloud model ([0044] – surfaces are determined involves distance of scanner to the geometric points of the object.
[0079] - the filter is applied as the following: If the geometric point is within a determined distance, such as five centimeters, the geometric point may be assigned to the surface and the surface re-calculated, minimum distance . All geometric points within a determined distance of each other may be considered for inclusion as part of a surface. Thus it would not consider points that are not within a determined distance “ down-sampling”.).

Regarding claim 22, see rejection on claim 4.

Regarding claim 23, see rejection on claim 5.

Regarding claim 25, see rejection on claim 7.

Regarding claim 27, see rejection on claim 9.

Regarding claim 28, see rejection on claim 10.
Regarding claim 29, see rejection on claim 11.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strassenburg-Kleciak (Publication: US 2006/0188143 A1) in view of Macher et al. (NPL: From Point Clouds to Building Information Models: 3D Semi-Automatic Reconstruction of Indoors of Existing Buildings, October 12, 2017.), Yue et al. (Publication: CN 106204611 A) and Lundgren (Poublication: 2008/0243426 A1).

Regarding claim 11, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 9.
Strassenburg-Kleciak discloses wherein the predetermined distance range corresponds to an approximate range of distance encompassing the distance from the scanner device to a floor surface when the scanning device is operated by a human operator ([0044] – surfaces are determined involves distance of scanner to the geometric points of the object of a building [0050].
The scanner is performed by an operator [0189]
[0079] - the filter is applied as the following: If the geometric point is within a determined distance, such as five centimeters, the geometric point may be assigned to the surface and the surface re-calculated, minimum distance . All geometric points within a determined distance of each other may be considered for inclusion as part of a surface. Thus it would not consider points that are not within a determined distance). 
Strassenburg-Kleciak in view of Macher, Yue do not however Lundgren discloses
 the average distance ([0021] - As shown in FIG. 5A, when the surface 12 is located with both a x and y tilt relative to the longitudinal axis 15 of scanner 16, as depicted in FIG. 5, the range R may fluctuate in a wave W over time t with the angle of tilt of the surface 12 being determinable based on the phase of the wave W, the magnitude of tilt of surface 12 being determinable based on the amplitude of the wave W, and the average distance to surface 12 being determinable based on the average amplitude of the wave W.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Strassenburg-Kleciak in view of Macher, Yue with the average distance as taught by Lundgren . The motivation for doing so would have improve accuracy as taught by Lundgren. 

Claims 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strassenburg-Kleciak et a. (Publication: US 2006/0188143 A1) in view of Macher et al. (NPL: From Point Clouds to Building Information Models: 3D Semi-Automatic Reconstruction of Indoors of Existing Buildings, October 12, 2017.), Yue et al. (Publication: CN 106204611 A) and Wei et al. (Publication: CN 102607526 A).

Regarding claim 12, Strassenburg-Kleciak in view of Macher, Yue disclose all the limitations of claim 1.
Strassenburg-Kleciak in view of Macher, Yue do not however Wei discloses 
wherein the defining comprises applying a Random Sample Consensus (RANSAC) method to the filtered model ([0019] - using the RANSAC algorithm to determine the target object, namely pitch angle .theta., the yaw angle phi and rolling [psi],). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Strassenburg-Kleciak in view of Macher, Yue with wherein the defining comprises applying a Random Sample Consensus (RANSAC) method to the filtered model as taught by Wei. The motivation for doing so the target can be accurately measured as taught by Wei. 

Regarding claim 13, Strassenburg-Kleciak in view of Macher, Yue and Wei disclose all the limitations of claim 12.
Wei discloses werein the RANSAC identifies the plane having a determined pitch and a determined roll ([0019] - using the RANSAC algorithm to determine the target object, namely pitch angle .theta., the yaw angle phi and rolling [psi],). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Strassenburg-Kleciak in view of Macher, Yue with werein the RANSAC identifies the plane having a determined pitch and a determined roll as taught by Wei. The motivation for doing so the target can be accurately measured as taught by Wei. 
 
Regarding claim 14, Strassenburg-Kleciak in view of Macher, Yue, Wei disclose all the limitations of claim 13.
Strassenburg-Kleciak discloses applying a rotation to the point cloud model to align at least one data point of the point cloud model with the defined plane using, at least ([0199] - As shown in Fig. 23, point cloud is rotated and aligned horizontally . [0194] - The first and second scanning samples is oriented with the orientation of the scanned surface. ), 
the determined pitch and the determined roll ([0063] - the pitch and the roll are measured and recorded) . 

Regarding claim 15, Strassenburg-Kleciak in view of Macher, Yue, Wei disclose all the limitations of claim 13.
Strassenburg-Kleciak discloses wherein the steps of applying and defining are repeated to identify a plurality of planes each corresponding to a single floor of a building ( [0079] – the surface of an object and its points, a building [0050], are identified based on the distance.
[0064] – Additional scanning process is repeated, step 422.). 
	
Regarding claim 16, Strassenburg-Kleciak in view of Macher, Yue, Wei disclose all the limitations of claim 15.
Strassenburg-Kleciak discloses	wherein each of the plurality of planes is adjusted to a previous plane in sequence ([0194] - The first and second scanning samples may be oriented with respect to each other, adjusted.
[0050] - the scanner scans a surface, 1st scanning sample, for a determined period of time without geographic re-positioning of the scanner 104.
Scanner 104 is only one scanner so scanning is performed in sequence.
That is first scan is performed in a determined period of time, then a second scan is performed second time, in sequence.). 

Regarding claim 17, Strassenburg-Kleciak in view of Macher, Yue, Wei disclose all the limitations of claim 15.
Strassenburg-Kleciak discloses Wherein a transition … over a predetermined period of time of one or more points of the point cloud model (
[0050] - The term "scan" or "scanned" should be broadly construed to include any data related to the object and/or the scanner 104 that is gathered by the scanner 104 during a determined period of time without geographic re-positioning of the scanner 104.
[0008] A scanning system of a three-dimensional object scans a surface from a first and a second scanning position and gathering point cloud.
That is first scan is performed in a determined period of time, “a predetermined period of time”, then a second scan is performed.).
Macher discloses wherein a transition between a first floor and a second floor of the building is identified based on, at least, a stabilized z-value (2.2.2. Modelling of Indoor Environments: first floor and second floor of a building is identified based on the repartition of points along z axis.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Strassenburg-Kleciak in view of Macher, Yue with wherein a transition between a first floor and a second floor of the building is identified based on, at least, a stabilized z-value as taught by Macher. The motivation for doing so would have allowing reducing time required for the manual modelling as taught by Macher. 

Response to Arguments

Claim Interpretation Under 35 U.S.C. 112, SIXTH PARAGRAPH
Applicant asserts “The claims elements "in communication with" of claim 18 is not functional language that describes the function the computer system but rather describes the structure of the system by describing the structure (i.e. the connections) of the system and is not linked by a transition word as required by prong-B (see MPEP 2181).”

Applicant’s argument is persuasive. Therefore invoking of the claims 18 U.S.C. 112(f) are withdrawn.  

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “The Applicant does not express agreement. However, for the purpose of expediting prosecution, the Applicant has amended claim 18 for greater clarity. Amended claim 18 now includes, inter alia: apply at least one filter to the point cloud model to produce a filtered model of the environment, wherein the at least one filter removes at least one point from the point cloud; and define a plane in the filtered model corresponding to a horizontal expanse associated with a floor of the environment. Applicant respectfully submits that Kleciak and Macher, whether taken alone or in combination, fail to teach or suggest at least the above elements of claim 18, page 2.”

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yue reference. 

Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology.
Regarding claims 2 - 5, 7, 9 – 17, 19 – 23, 25, and 27 – 29, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, and 18 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, and 18 respectively. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724. The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616